        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 1 of 33




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Let Them Play MN; Jane Doe 1, both                       File No. 21-cv-79 (ECT/DTS)
individually and as parent and guardian of
Jane Doe 2 and John Moe 3, minors; John
Moe 4, as parent and guardian of John Moe
5, a minor; Jane Doe 6; Jane Doe 7, as
parent and legal guardian of John Moe 8 and
Jane Doe 9, minors,

              Plaintiffs,
                                                           OPINION AND ORDER
v.

Governor Tim Walz, in his official capacity;
Attorney General Keith Ellison, in his
official capacity; Commissioner Jan
Malcolm, in her official capacity;
Commissioner Tarek Tomes, in his official
capacity as designated coordinator of youth
sports for the Administration of Governor
Tim Walz; Minnesota Department of Health,

           Defendants.
________________________________________________________________________

Samuel W. Diehl and Ryan Wilson, CrossCastle, P.A., Minneapolis, MN, for Plaintiffs.

Cicely R. Miltich and Elizabeth C. Kramer, Office of the Minnesota Attorney General, St.
Paul, MN, for Defendants.


       This case concerns the state of Minnesota’s decision to require youth athletes to

wear face coverings while participating in organized sports activities and to limit spectators

at organized youth sports events, both in an effort to limit the spread of COVID-19.

Plaintiffs are Let Them Play MN—a non-profit corporation that opposes these

restrictions—and several anonymous youth athletes, parents, and coaches. In this lawsuit,
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 2 of 33




Plaintiffs claim that the face-covering requirement and spectator limits violate their rights

under the Equal Protection Clause and Due Process Clause of the Fourteenth Amendment,

as well as similar guarantees under the Minnesota constitution. Plaintiffs have moved for

a preliminary injunction that would bar Minnesota’s officials from enforcing the

challenged restrictions and for leave to seek expedited discovery.

       The motion will be denied in all respects. Plaintiffs have not shown that they are

likely to succeed on the merits of their constitutional claims, that they would suffer

irreparable harm in the absence of an injunction, that the equities and public interest weigh

in their favor, or that there is any need for expedited discovery. What Plaintiffs have shown

are sincere, reasonable, and good-faith objections to Minnesota’s policies. Plaintiffs’

primary concern is that, when worn by athletes engaged in high-intensity contact sports

such as ice hockey and basketball, face coverings heighten the risk of significant injuries,

and the evidence Plaintiffs have submitted to support the validity of this concern is credible.

Regardless, for many decades now, our federal Constitution has been understood to give

the political branches great latitude to resolve difficult questions concerning social and

economic policy. These are just the type of decisions Plaintiffs challenge here: the

challenged policies balance the interests of limiting the spread of COVID-19 and its

sometimes-lethal consequences with the unquestionably positive benefits of permitting

Minnesotans to participate in organized sports. Even if Plaintiffs had the better argument

as a matter of policy, the law is clear that the appropriate audience for their argument and

objections are Minnesota’s political branches, not a federal court.




                                              2
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 3 of 33




                                             I

                                            A

       As most are now aware, COVID-19 is a disease caused by a virus called SARS-

CoV-2. Danila Decl. ¶ 5 [ECF No. 28]. The disease has proven deadly; as of February 2,

2021, Minnesota had seen at least 462,528 confirmed cases of COVID-19 and 6,202 deaths.

Id. ¶ 6. The virus is “primarily spread by respiratory droplets carried through the air and

released when people talk, breathe or exhale, cough, or sneeze.” Id. ¶ 5. People can spread

the virus even if they are “[a]symptomatic” or will “later become sick but are pre-

symptomatic,” and this type of unwitting diffusion accounts for more than 50% of COVID-

19 transmissions. Id. The United States Centers for Disease Control and Prevention

(“CDC”) therefore recommends that people “maintain social distancing of a[t] least six feet

and wear a face covering to reduce the risk of transmission.” Id. ¶ 6.

       Based on these undisputed facts about the virus, as well as “published scientific

literature,” the Minnesota Department of Health (“MDH”) has concluded that some

settings pose greater risks of spread than others. Id. ¶ 13. For example, there is a

heightened risk “when multiple persons gather close together for an extended period of

time,” particularly in an indoor setting. Id. Activities that “involve higher levels of

exertion and exhalation” can also pose problems because they “greatly increase the amount

of airborne respiratory aerosol droplets that can carry” the virus. Id. ¶ 20. On the other

hand, outdoor settings that allow for social distancing—as well as indoor settings where

people wear face coverings and “do no[t] gather or linger”—are less risky. Id. ¶ 14.




                                             3
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 4 of 33




                                               B

       The pandemic has inspired significant government responses. On March 13, 2020,

the President declared a national emergency and approved major disaster declarations in

all fifty states. Miltich Decl., Exs. 5–6 [ECF No. 27-5–6]. That same day, Minnesota

Governor Tim Walz declared a “peacetime emergency.” Minn. Exec. Order 20-01; see

Minn. Stat. § 12.31, subds. 2–3. This kicked off a series of executive orders intended to

address different aspects of the COVID-19 threat.             Compl. ¶¶ 59–62 [ECF No. 1]

(characterizing these actions as “sweeping” and “unilateral”); see Defs.’ Mem. at 6 [ECF

No. 26] (listing COVID-19-related executive orders meant to “slow[] the spread of the

disease, protect[] the capacity of the State’s medical system, and ensur[e] the continued

operation of critical sectors”).

       This case concerns Minnesota’s pandemic-related restrictions on youth sports.

Organized youth sports activities were first halted between March 27 and May 21, 2020,

at which point they were permitted to resume with a gradually loosening set of restrictions.

Compl. ¶¶ 62, 64–70. By July 1, both indoor and outdoor games and practices were once

again allowed, and participants were not required to wear masks while playing. Compl.

¶¶ 70–71; see Minn. Exec. Order 20-63 ¶ 7(g) (May 27, 2020).1 That was more or less the

state of affairs for the rest of the summer and early fall.


1
       On July 22, 2020, Governor Walz issued an executive order generally requiring all
Minnesotans to wear face coverings in indoor businesses and public settings. See Miltich
Decl., Ex. 8 (“EO 20-81”) [ECF No. 27-8]; see also Minn. Voters All. v. Walz, __ F. Supp.
3d __, No. 20-cv-1688 (PJS/ECW), 2020 WL 5869425 (D. Minn. Oct. 2, 2020) (denying
a preliminary injunction in a constitutional challenge to EO 20-81). That order allowed
individuals to temporarily remove their face coverings “[w]hen participating in organized

                                               4
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 5 of 33




       On November 18, in response to record numbers of “new COVID-19 cases,

hospitalizations and intensive care unit admissions, and deaths[,]” Governor Walz issued

Executive Order 20-99, which imposed restrictions on a number of personal and business

activities. Miltich Decl., Ex. 9 at 1 (“EO 20-99”) [ECF No. 27-9]. As relevant here, that

order generally required “Organized Youth Sports organizations [to] stop all in-person

activities—including practices, group workouts, games, and tournaments”—until

December 18, 2020. Id. ¶¶ 2, 7(g).2 Two more orders in December slightly modified EO

20-99. The first extended the ban on most in-person youth sports activities through January

3, 2021, while allowing certain “[o]utdoor workouts, practices, training, [and] skill-

building” to resume and allowing indoor sports facilities to reopen for individual exercise

as long as “face coverings [were] worn by all persons at all times.” Miltich Decl., Ex. 10

¶¶ 1, 7–8 (“EO 20-103”) [ECF No. 27-10]. The second extended EO 20-103’s restrictions

through January 10, 2021, but allowed public pools to open up for organized youth sports

activities. See Minn. Exec. Order 20-104 ¶¶ 1, 4 (Dec. 23, 2020).

       Finally, on January 6, Governor Walz issued Executive Order 21-01, which is

currently in effect. See Miltich Decl., Ex. 11 (“EO 21-01”) [ECF No. 27-11]. That order



sports . . . while the level of exertion makes it difficult to wear a face covering.” EO 20-
81 ¶ 10(a).
2
        “Organized Youth Sports,” as used in the executive orders relevant to this case,
means “any sports activity, where participants are children or adolescents, organized by an
entity, association, club, or organization,” including “all sports offered by schools (public
and nonpublic), the Minnesota State High School League, or similar organizations, as well
as dance, cheerleading, and other sports traditionally offered by supplemental associations
or organizations.” Id. ¶ 7(g)(i).


                                             5
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 6 of 33




allows organized youth sports activities to continue so long as they abide by certain

requirements, two of which matter to this case. First, entities that provide organized youth

sports (and the indoor and outdoor facilities that support them) must develop and

implement a “COVID-19 Preparedness Plan in accordance with applicable guidance for

youth sports available on [MDH’s] Stay Safe Minnesota website.” Id. ¶ 7(g)(ii)–(iv).

Second, “face coverings must be worn in accordance with applicable guidance for youth

sports available on the Stay Safe Minnesota website.”3 Id. ¶ 7(g)(v).

       As of January 14, 2021, MDH had posted a 16-page guidance document concerning

organized youth and adult sports activities. Miltich Decl., Ex. 15 [ECF No. 27-15]. For

purposes of the present motion, Plaintiffs take issue with two components of that guidance.

The first is the document’s elaboration of the face-covering requirement. It provides that

face coverings must generally be “worn by all people at all times” and that “[p]eople are

not permitted to remove their face coverings during activities that involve a high level of

exertion.” Id. at 5–6. People with medical conditions that “make it difficult to tolerate

wearing a face covering” are exempt from the requirement. Id. at 6. Athletes may

temporarily remove their face coverings during several specified activities: while engaging

in “wrestling contact” and gymnastic and cheer routines, during which a mask could

present a choking hazard; while in the water for water sports; and while playing outside,

where social distancing is possible. Id. at 5. And when a child wears a helmet that


3
       In a different paragraph, EO 21-01 explicitly abrogated the paragraphs in EO 20-81
that had allowed individuals to temporarily remove their face coverings during strenuous
physical exercise. EO 21-01 ¶ 7(c)(viii)(C).


                                             6
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 7 of 33




“interferes with wearing a face covering safely or effectively,” the child may wear a “full

face shield” instead.4 Id.

       The second restriction that Plaintiffs challenge is the limit on the number of

spectators at youth sporting events. For practices, the guidance “strongly discourage[s]”

spectators but allows “[u]p to one spectator per participant.” Id. at 7. For games, the

guidance urges youth sports organizations to “[s]trongly consider limiting spectators to one

to two people per participant,” but it imposes no absolute limit as long as they “comply

with the appropriate venue guidance and capacity limits.” Id. at 8.

                                             C

       Plaintiff Let Them Play MN is a Minnesota non-profit corporation that “promotes

youth participation in athletics and activities.” Compl. ¶¶ 17–18; see Gillman Decl. ¶¶ 1–

2 [ECF No. 12]. Together with a group of unnamed youth sports athletes, coaches, and

parents, Let Them Play first filed a lawsuit challenging Executive Order 20-99—which

included the temporary ban on organized youth sports—in December 2020. See Let Them

Play MN v. Walz, No. 20-cv-2505 (JRT/HB) (D. Minn.), ECF No. 1. Plaintiffs moved for



4
        According to one source, Minnesota is one of twenty states that currently require
athletes to wear face coverings during competition. National Federation of State High
School Associations, Winter Sports Seasons Guide, (Feb. 5, 2021),
https://www.nfhs.org/articles/winter-sports-seasons-guide/; see, e.g., Ill. Dep’t of Pub.
Health, Sports Safety Guidance, https://www.dph.illinois.gov/covid19/community-
guidance/sports-safety-guidance (last updated Feb. 5, 2021). Another thirteen states
require athletes to wear face coverings except for during competition. See Winter Sports
Seasons Guide, supra; see, e.g., Ohio Dep’t of Health, Director’s Order for Facial
Coverings       Throughout      the     State     of     Ohio     (July     23,    2020),
https://coronavirus.ohio.gov/static/publicorders/Directors-Order-Facial-Coverings-
throughout-State-Ohio.pdf.

                                             7
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 8 of 33




a preliminary injunction in that case, arguing that EO 20-99’s restrictions on social

gatherings violated their First Amendment rights of free speech and assembly, and Chief

Judge Tunheim denied their motion. See Let Them Play MN v. Walz, No. 20-cv-2505

(JRT/HB), 2020 WL 7425278, at *8–9 (D. Minn. Dec. 18, 2020). Soon thereafter,

Plaintiffs appealed and requested a preliminary injunction pending appeal, which the

Eighth Circuit denied. See Order, Let Them Play MN v. Walz, No. 20-3656 (8th Cir. Dec.

28, 2020). Plaintiffs then moved to dismiss their appeal and filed a notice of voluntary

dismissal in the District Court on January 5, 2021. See No. 20-cv-2505, ECF Nos. 29, 47,

49.

      Plaintiffs filed this action three days later. See generally Compl. They claim that,

through Minnesota’s restrictions on youth sports, Defendants—Governor Walz, Attorney

General Keith Ellison, the Minnesota Department of Health, Commissioner of Health Jan

Malcolm, and Commissioner Tarek Tomes, Governor Walz’s “designated coordinator of

youth sports”—are violating their rights to equal protection, procedural due process, and

substantive due process under the Fourteenth Amendment to the United States

Constitution, and to equal protection and procedural due process under the Minnesota

constitution. Id. ¶¶ 136–84. In the present motion, Plaintiffs make two overarching

requests. First, they seek a preliminary injunction prohibiting Defendants from:

             1. enforcing Executive Order 21-01 or any other order policy,
                practice, or procedure that disfavors or discriminates
                against youth athletes or youth athletics without permission
                from the Court;

             2. collecting data or applying public health terms or
                definitions to support predetermined policy choices that


                                            8
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 9 of 33




                 disfavor young people and youth sports, or any other group
                 preselected and disfavored by Defendants; and

              3. enforcing any MDH or other State agency rule that lacks
                 statutory authorization—including MDH’s current face
                 covering and spectator rules for youth sports—or that adds
                 to or contradicts an executive order; or, alternatively,

              4. [enforcing] MDH’s current face covering and spectator
                 rules.

Pl.’s Mot. at 1–2 [ECF No. 10]. Second, Plaintiffs seek an order authorizing them to take

expedited discovery, which would include up to ten document requests, ten interrogatories,

and two four-hour depositions of Defendants. Id. at 2.

                                             II

       Before considering the merits of Plaintiffs’ motion, it is worth pausing to note two

jurisdictional questions. The first is which Defendants, if any, Plaintiffs may sue. The

Eleventh Amendment generally bars suits against “an unconsenting State . . . brought in

federal courts by her own citizens as well as by citizens of another state.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (quotation omitted). Under an

exception to this general rule, recognized in Ex parte Young, 209 U.S. 123 (1908), “a

private party can sue a state officer in his official capacity to enjoin a prospective action

that would violate federal law.” 281 Care Comm. v. Arneson, 638 F.3d 621, 632 (8th Cir.

2011). But the Ex parte Young exception only applies if the state official has “‘some

connection’ with the enforcement of the allegedly unconstitutional law.” Minn. Voters All.,

__ F. Supp. 3d __, 2020 WL 5869425, at *6 (citation omitted).




                                             9
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 10 of 33




       In their response to Plaintiffs’ motion, Defendants do not argue that any individual

Defendant lacks the requisite connection to the enforcement of Minnesota’s youth sports

face-covering requirements and spectator limits.         Although Eleventh Amendment

immunity is generally considered a matter of subject-matter jurisdiction that a court may

raise on its own, see Fromm v. Comm’n of Veterans Affs., 220 F.3d 887, 890 (8th Cir.

2000), a court is not required to do so, see Wisc. Dep’t of Corr. v. Schacht, 524 U.S. 381,

389 (1998).    Given the lack of briefing and evidence on this question, as well as

Defendants’ statement that they “will move to dismiss on immunity grounds,” Defs.’ Mem.

at 44, it makes sense to leave this question for another day.

       There is, however, a second Eleventh Amendment issue. Plaintiffs claim that

Defendants have violated the Minnesota constitution’s equal-protection and due-process

guarantees, though they did not address this claim in their brief. See Compl. ¶¶ 179–84.

Under the Eleventh Amendment, a federal court lacks jurisdiction to order state officials

to “conform their conduct to state law.” Pennhurst, 465 U.S. at 106. If Plaintiffs wish to

raise these claims, they must do so in state court. See Minn. Voters All., __ F. Supp. 3d __,

2020 WL 5869425, at *7 (holding that the court lacked jurisdiction over the plaintiffs’

claim that EO 20-81 violated the Minnesota constitution).

                                             III

       Now move to the merits of Plaintiffs’ motion. A preliminary injunction is an

“extraordinary remedy.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)

(citation omitted); Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003). The Eighth

Circuit’s familiar Dataphase decision describes the list of considerations applied to decide


                                             10
         CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 11 of 33




whether to grant preliminary injunctive relief: “(1) the likelihood of the movant’s success

on the merits; (2) the threat of irreparable harm to the movant in the absence of relief; (3)

the balance between that harm and the harm that the relief would cause to the other litigants;

and (4) the public interest.” Lexis-Nexis v. Beer, 41 F. Supp. 2d 950, 956 (D. Minn. 1999)

(citation omitted). The core question is whether the equities “so favor[] the movant that

justice requires the court to intervene to preserve the status quo until the merits are

determined.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en

banc) (footnote omitted). “The burden of establishing the four factors lies with the party

seeking injunctive relief.” CPI Card Grp., Inc. v. Dwyer, 294 F. Supp. 3d 791, 807 (D.

Minn. 2018) (citing Watkins, 346 F.3d at 844).

                                               A

         “While no single factor is determinative, the probability of success factor is the most

significant.” Home Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (internal

quotation marks and citations omitted). Although this factor uses the term “probability,”

the movant need not show a greater than fifty percent likelihood of success. Dwyer, 294

F. Supp. 3d at 807. And the movant “need only show likelihood of success on the merits

on a single cause of action, not every action it asserts[.]” Id. “[T]he absence of a likelihood

of success on the merits strongly suggests that preliminary injunctive relief should be

denied.” CDI Energy Servs., Inc. v. W. River Pumps, Inc., 567 F.3d 398, 402 (8th Cir.

2009).

         Before addressing Plaintiffs’ constitutional claims, it is necessary to say a word

about the “lens through which to view [those] claims,” Heights Apartments, LLC v. Walz,


                                               11
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 12 of 33




__ F. Supp. 3d __, No. 20-cv-2051 (NEB/BRT), 2020 WL 7828818, at *9 (D. Minn. Dec.

31, 2020), and specifically, the role of the Supreme Court’s decision in Jacobson v.

Massachusetts, 197 U.S. 11 (1905). The Court in Jacobson upheld the constitutionality of

a state compulsory-vaccination law enacted to combat a smallpox outbreak. Id. at 12–14,

39. In doing so, the Court said the following:

              Whatever may be thought of the expediency of this statute, it
              cannot be affirmed to be, beyond question, in palpable conflict
              with the Constitution. Nor, in view of the methods employed
              to stamp out the disease of smallpox, can anyone confidently
              assert that the means prescribed by the state to that end has no
              real or substantial relation to the protection of the public health
              and the public safety.

Id. at 31. Many courts have concluded that Jacobson provides the standard for reviewing

all constitutional claims that arise during a public-health crisis. See, e.g., In re Abbott, 954

F.3d 772, 778 (5th Cir. 2020), vacated on other grounds sub nom. Planned Parenthood v.

Abbott, __ S. Ct. __, No. 20-305, 2021 WL 231539 (U.S. Jan. 25, 2021); Lewis v. Walz,

__ F. Supp. 3d __, No. 20-cv-1212 (DWF/HB), 2020 WL 5820549, at *4 (D. Minn. Sept.

30, 2020). Indeed, early on in the COVID-19 pandemic, the Eighth Circuit endorsed this

approach, concluding that Jacobson established a “two-part framework” that governs “in

the context of a public-health crisis”: a state “may implement measures that infringe on

constitutional rights” unless those measures (1) have “no real and substantial relation” to

public health, safety or morals or (2) are, “beyond all question, a plain, palpable invasion

of rights secured by the fundamental law[.]” In re Rutledge, 956 F.3d 1018, 1027–28 (8th

Cir. 2020) (quoting Jacobson, 197 U.S. at 31). In Rutledge, the Eighth Circuit held that,




                                              12
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 13 of 33




by failing to apply the Jacobson framework, a district court had “abused its discretion” and

“produced a patently erroneous result.” Id. at 1028.

       The Supreme Court cast doubt on Jacobson’s significance in November 2020 when

it decided Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020). The Court

applied strict scrutiny in that case to evaluate the plaintiffs’ claims that state COVID-19-

related restrictions on attendance at religious services violated their rights under the Free

Exercise Clause of the First Amendment, id. at 66–67, and it never discussed or cited

Jacobson. See id. at 71 (Gorsuch, J., concurring) (arguing that courts had “mistaken [the]

modest decision in Jacobson for a towering authority that overshadows the Constitution

during a pandemic”). The majority did not explicitly reject or overturn Jacobson, and the

Eighth Circuit has not revisited the issue after Roman Catholic Diocese of Brooklyn.5

       For purposes of this case, it is not necessary to decide between Jacobson and the

“ordinary constitutional analysis.” Heights Apartments, __ F. Supp. 3d __, 2020 WL

7828818, at *11. First, as discussed below, the rational-basis standard likely governs

Plaintiffs’ equal-protection claims. It is far from clear that the Court in Jacobson did

anything other than apply rational-basis review, particularly when one considers that the

decision “pre-dated the modern tiers of scrutiny” applicable to such claims. Roman

Catholic Diocese of Brooklyn, 141 S. Ct. at 70 (Gorsuch, J., concurring). Second, if



5
       Just three days ago, the Supreme Court granted in part another application for
injunctive relief against state limitations on indoor worship services in South Bay United
Pentecostal Church v. Newsom, __ S. Ct. __, No. 20A136 (20-746), 2021 WL 406258
(U.S. Feb. 5, 2021). That case produced four separate signed opinions, none of which cited
Jacobson.

                                             13
        CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 14 of 33




Jacobson does establish a different standard of review that applies only during a public-

health crisis, that standard would certainly be more deferential than the typical

constitutional analysis. See Lewis, __ F. Supp. 3d __, 2020 WL 5820549, at *4 n.5.

Because, as discussed below, Plaintiffs are not likely to succeed under normally applicable

constitutional standards, they would necessarily be unlikely to succeed under Jacobson.

With that background in mind, it is time to turn to Plaintiffs’ specific claims.

                                               1

       Start with the equal-protection claims.        “The Equal Protection Clause of the

Fourteenth Amendment commands that no [s]tate shall ‘deny to any person within its

jurisdiction the equal protection of the laws,’ which is essentially a direction that all persons

similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). The “first step”

when evaluating an equal-protection claim is to decide “whether the plaintiff has

demonstrated that she was treated differently than others who were similarly situated to

her.” Adam & Eve Jonesboro, LLC v. Perrin, 933 F.3d 951, 959 (8th Cir. 2019) (quoting

In re Kemp, 894 F.3d 900, 909 (8th Cir. 2018)). Once a plaintiff clears that “threshold,”

the next step is to apply the appropriate level of scrutiny to the challenged law. Id.; see

True v. Nebraska, 612 F.3d 676, 683–84 (8th Cir. 2010).

                                               a

       To succeed at the first step, Plaintiffs must show that they are similarly situated to

another, more favorably treated group “in all relevant respects.” Carter v. Arkansas,

392 F.3d 965, 969 (8th Cir. 2004) (quoting Bills v. Dahm, 32 F.3d 333, 335 (8th Cir.


                                               14
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 15 of 33




1994)); see Satanic Temple v. City of Belle Plaine, 475 F. Supp. 3d 950, 962 (D. Minn.

2020). A court must typically “look to the end or purpose of the legislation in order to

determine whether persons are similarly situated in terms of that governmental system.”

Gilmore v. Cnty. of Douglas, 406 F.3d 935, 938 (8th Cir. 2005) (quoting R. Rotunda, J.

Nowak & J. Young, Treatise on Constitutional Law: Substance and Procedure § 18.2 (3d

ed. 1999)). Plaintiffs argue that youth sports have been treated less favorably than “adult

sports and other non-sport activities.” Pls.’ Mem. at 39. Defendants respond that organized

youth sports differ from those other groups in relevant respects. Defs.’ Mem. at 16–18.

       Defendants have the better argument. First, the record does not support Plaintiffs’

assertion that EO 21-01 and MDH’s related guidance treat youth sports less favorably than

“adult sports” across the board. On the contrary, EO 21-01 subjects “Organized Adult

Sports” to the same restrictions as organized youth sports; organizations and facilities must

implement a “COVID-19 Preparedness Plan,” and participants must generally wear face

coverings at all times. EO 21-01 ¶ 7(h). And the MDH guidance document appears to

apply the same face-covering rules and spectator limits without distinguishing between

youth and adult sports. See Miltich Decl., Ex. 15 at 5–8.

       When Plaintiffs argue that EO 21-01 treats “adult sports” more favorably, they seem

to refer to the fact that the order exempts “[p]rofessional sports” and “[c]ollegiate sports”

from the requirements that generally apply to “Organized Adult Sports.” EO 21-01

¶ 7(h)(i)(A)–(B); see Compl. ¶ 76 (discussing EO 20-99). The record shows, however, that

professional and collegiate sports are not similarly situated to youth sports in all relevant

respects. Specifically, professional and collegiate sports organizations are able to exercise


                                             15
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 16 of 33




significant, centralized control over athletes’ and coaches’ behavior, allowing them to

“enforce isolation requirements” and ensure frequent testing. Danila Decl. ¶¶ 24–25.

Professional and collegiate groups also have greater economic resources at their disposal,

many employing medical personnel that are dedicated to monitoring the health of their

players and staff. Id. ¶ 25. Youth sports, by contrast, are simply not in a position to impose

similar internal restrictions. See id. ¶¶ 24–25. If the goal is to use behavioral changes to

control the spread of COVID-19, see Gilmore, 406 F.3d at 938, these differences are

relevant. Cf. Carter, 392 F.3d at 969 (concluding that “public school employees” and

“state employees” were not similarly situated in a lawsuit challenging the amount of

employer health-insurance contributions because “the two groups ha[d] different

employers”).

       The result is the same for the “other non-sport activities” that Plaintiffs’ argue are

treated more favorably than youth sports. First of all, Plaintiffs do not identify what these

activities are. But even setting that aside, there is no reason to believe that the other

activities are similarly situated to youth sports. That’s because sports, by their nature,

almost always involve behaviors and settings that increase the risk of spreading COVID-

19—namely, multiple persons gathering closely, combined with “higher levels of exertion

and exhalation.” Danila Decl. ¶ 20. Any non-sport activity that did not share these crucial

characteristics would differ from youth sports in relevant respects.

                                              b

       If youth sports were similarly situated to professional and collegiate sports, the next

step would be to decide the applicable degree of scrutiny with which to examine


                                             16
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 17 of 33




Defendants’ policies. “Where a law neither implicates a fundamental right nor involves a

suspect or quasi-suspect classification,” courts apply the rational-basis standard.

Gallagher v. City of Clayton, 699 F.3d 1013, 1019 (8th Cir. 2012).

       Plaintiffs argue that heightened scrutiny is warranted because this case implicates

fundamental rights. See Pls.’ Mem. at 32–34.6 The problem is that Plaintiffs have not

identified with any specificity what fundamental right they believe is at play here. “A

fundamental right is one which is, ‘objectively, deeply rooted in this Nation’s history and

tradition and implicit in the concept of ordered liberty, such that neither liberty nor justice

would exist if [it] were sacrificed.’” Gallagher, 699 F.3d at 1017 (quoting Washington v.

Glucksberg, 521 U.S. 702, 720–21 (1997)). Plaintiffs refer at one point to a “right to

engage in activities necessary for their physical and mental health,” Pls.’ Mem. at 32, but

more frequently they use broad phrases like “basic liberty interests,” id. at 33. Similarly,

at the hearing on this motion, Plaintiffs’ counsel suggested that Plaintiffs are asserting a

general right to protection from harmful government action. Given the nature of the facts

and legal arguments in this case, however, Plaintiffs really seem to be asserting a more

specific right: the right to participate, without restriction, in organized youth sports.

       Plaintiffs provide no authority suggesting that such a right (in the relevant

constitutional sense) exists. They rely principally on Ramos v. Town of Vernon, in which



6
        Plaintiffs also hint, but do not directly argue, that EO 21-01 and the related MDH
guidance are subject to heightened scrutiny because they discriminate against younger
athletes in favor of older ones. Age, however, is not a suspect or quasi-suspect
classification, so differential treatment based on age does not automatically trigger
heightened scrutiny. See City of Cleburne, 473 U.S. at 441–42.

                                              17
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 18 of 33




the Second Circuit applied intermediate scrutiny to a juvenile curfew ordinance. 353 F.3d

171, 176 (2d Cir. 2003). But Ramos involved a constitutionally recognized fundamental

right to travel. See id. Similarly, all of the other cases that Plaintiffs cite involved either

recognized constitutional rights or suspect classifications. See Lawrence v. Texas, 539 U.S.

558, 578 (2003) (addressing the right to engage in private sexual acts in the home); Wengler

v. Druggists Mut. Ins. Co., 446 U.S. 142, 150 (1980) (applying intermediate scrutiny to a

gender-based classification); Pierce v. Soc’y of the Sisters of the Holy Names of Jesus &

Mary, 268 U.S. 510, 534–35 (1925) (addressing a compulsory-public-education law that

implicated parents’ rights to “direct the upbringing and education of children under their

control”); White v. Smith, 696 F.3d 740, 754 (8th Cir. 2012) (addressing a criminal

defendant’s “liberty interest . . . in obtaining fair criminal proceedings” (citation omitted));

Johnson v. City of Opelousas, 658 F.2d 1065, 1071–72 (5th Cir. 1981) (addressing juvenile

curfew ordinances that implicated the First Amendment ); Townes v. City of St. Louis, 949

F. Supp. 731, 735 (E.D. Mo. 1996) (assuming that the Constitution protected a right to

intrastate travel and applying intermediate scrutiny to an ordinance closing a street); cf.

City of Cleburne, 473 U.S. at 446–48 (applying rational-basis review). There is no

reasonable connection between these cases and Plaintiffs’ claims.

                                               c

       In the absence of a suspect classification or a fundamental right, the rational-basis

standard applies. Under that standard, a challenged state law will be upheld as long as it is

“rationally related to a legitimate government interest.” Gallagher, 699 F.3d at 1019.

Plaintiffs do not seem to dispute that Minnesota has a legitimate interest in controlling the


                                              18
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 19 of 33




spread of COVID-19, and it is hard to see how they could. See Rutledge, 956 F.3d at 1031;

Heights Apartments, __ F. Supp. 3d __, 2020 WL 7828818, at *12; Let Them Play MN,

2020 WL 7425278, at *6; see also, e.g., Roman Catholic Diocese of Brooklyn, 141 S. Ct.

at 67; Vill. of Orland Park v. Pritzker, 475 F. Supp. 3d 866, 886 (N.D. Ill. 2020). Instead,

Plaintiffs argue that Minnesota’s youth-sports restrictions are arbitrary and irrational in

relation to that interest. See Pls.’ Mem. at 39–40.

       Rational-basis review sets a low bar. The challenged law is presumptively valid,

and a plaintiff can only overcome that presumption by showing that no “reasonably

conceivable state of facts” could support the law. F.C.C. v. Beach Commc’ns, Inc.,

508 U.S. 307, 313–15 (1993).         A challenged law may survive even if it is both

overinclusive and underinclusive in advancing the asserted interest, see Gallagher,

699 F.3d at 1019 (citing Vance v. Bradley, 440 U.S. 93, 108 (1979)), and even if it is based

on “rational speculation unsupported by evidence or empirical data,” Beach Commc’ns,

508 U.S. at 315. Moreover, the state decisionmakers’ “subjective motives” for imposing

the challenged restrictions are “irrelevant for constitutional purposes.” Barket, Levy &

Fine, Inc. v. St. Louis Thermal Energy Corp., 21 F.3d 237, 241 (8th Cir. 1994) (citations

omitted). In other words, under these long-settled principles, it doesn’t matter whether

Plaintiffs have the better policy argument. The question isn’t whether the state has made

the best decision. The question the law requires us to answer is whether the challenged

policies have some rational basis.

       Under this standard, Plaintiffs have not shown that Minnesota’s face-covering and

spectator requirements likely violate the Equal Protection Clause. In the preamble to EO


                                             19
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 20 of 33




21-01, Governor Walz acknowledged that the state was facing a “challenging balancing

act.” EO 21-01 at 2. He concluded that restrictions like the ones that Plaintiffs challenge

were necessary because lifting the temporary ban on certain activities, like youth sports,

would increase the risk of COVID-19 transmission. Id. He described his reasoning for

that conclusion in some detail:

              [S]ome settings continue to pose more risks than others.
              Indoor activities pose higher risks than outdoor activities.
              Strenuous activities resulting in increased respiration pose
              higher risk than sedentary activities. Unpredictable settings are
              riskier than more predictable and controlled settings. Settings
              conducive to prolonged contact provide more opportunity for
              transmission than settings featuring more transitory
              interactions.

Id. Based on the whole record in this case, it is perfectly reasonable to conclude that youth

sports—which often involve sustained close contact, physical exertion, and large groups

of spectators—would pose a risk of transmission. According to Defendants’ evidence,

sports have been associated with multiple COVID-19 outbreaks throughout the country.

Danila Decl. ¶¶ 21–22, Exs. 1–5 [ECF Nos. 28-1 through 28-5]. In Minnesota, MDH has

“traced at least 334 outbreaks and 10,207 positive COVID-19 cases to sports activities”

and found that “[s]ports-related cases are more than twice as prevalent among high school-

age children as any other age group[.]”7 Id. ¶ 23. It is also reasonable to conclude that the


7
        Plaintiffs argue that Defendants have arbitrarily applied inconsistent definitions of
“outbreak” to sports-related and non-sports-related activites in order to systematically
disfavor sports. See Pls.’ Mem. at 14–16. There are two problems with this argument.
First, it appears that MDH applies one “outbreak” definition to “sports” in general, not to
youth sports in particular. See Diehl Decl., Ex. U at 4 [ECF No. 16-16]. Second,
Defendants have provided a rational basis for their approach—specifically, that the
threshold number of positive cases required for an outbreak is lower for sports because

                                             20
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 21 of 33




face-covering and spectator restrictions would lessen this risk. Social distancing is a basic

recommendation for limiting the spread of COVID-19. See id. ¶ 6. The American

Academy of Pediatrics has specifically recommended that children wear face coverings

while playing sports, id. ¶ 28, Ex. 12 at 4 [ECF No. 28-12], and a recent nationwide survey

found that the use of face coverings was associated with decreased COVID-19 infections

in high-school athletes, at least for indoor sports, id. ¶ 30, Ex. 14 at 2 [ECF No. 28-14].

Numerous courts in this District and around the country have concluded that similar—and

some more severe—restrictions satisfied the rational-basis standard. See Lewis, __ F.

Supp. 3d __, 2020 WL 5820549, at *5 (dismissing an equal-protection challenge to

executive orders limiting the size of in-person gatherings); see also, e.g., Big Tyme Invs.,

L.L.C. v. Edwards, __ F.3d __, Nos. 20-30526, 20-30537, 2021 WL 118628, at *9 (5th Cir.

Jan. 13, 2021) (upholding an executive order prohibiting on-site food and alcohol

consumption at bars); League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer,

814 F. App’x 125, 127–30 (6th Cir. 2020) (staying a lower court injunction against an

executive order closing indoor fitness facilities); Talleywhacker, Inc. v. Cooper, 465 F.

Supp. 3d 523, 538–540 (E.D.N.C. 2020) (upholding an executive order closing various

entertainment businesses, including dance clubs and music venues).

       To be sure, Plaintiffs present another side of the story with their evidence. They

have submitted affidavits from multiple individual physicians opining that it is not safe for



sports typically involve “frequent in-person interactions with a recurring group of the same
people,” which makes it “much more likely that two positive COVID-19 tests are related”
as compared to other settings. Danila Decl. ¶ 19.

                                             21
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 22 of 33




children to wear masks while playing sports. See Arthur Decl. ¶¶ 18–20 [ECF No. 13];

Alm Decl. ¶¶ 17–30 [ECF No. 14]; Waibel Decl. ¶¶ 14–23 [ECF No. 24]; Poirier Decl.

¶¶ 15–18 [ECF No. 25].8 The concern, according to these sources, is that masks could

hamper an athlete’s breathing, leading to dizziness, hyperventilation, and other negative

effects. E.g., Alm Decl. ¶¶ 19–22; see Gilman Decl. ¶ 6 [ECF No. 12]. Or they could

obstruct an athlete’s vision, increasing the risk of collisions and related concussive injuries.

E.g., Poirier Decl. ¶¶ 15–18. Plaintiffs provide anecdotal evidence, including videos, to

show that some of these injuries may already have occurred. See Peterson Decl., Ex. 1

[ECF No. 17]; Trost Decl. [ECF No. 18]. Plaintiffs also emphasize the significant physical

and emotional benefits of participation in youth sports, and with their Complaint, they

included a summary of a Wisconsin study finding that “participation in sports is not

associated with an increased risk of COVID-19[.]” Compl. Ex. E at 3 [ECF No. 1-5]. All

of this evidence shows that Plaintiffs have a reasonable, good-faith policy disagreement

with Minnesota’s approach to combating COVID-19 in youth sports.                     But their

disagreement is ultimately a political one; it does not show that Defendants likely violated

the Equal Protection Clause. See S. Bay United Pentecostal Church v. Newsom, 140 S. Ct.

1613, 1613 (2020) (Roberts, C.J., concurring) (“The precise question of when restrictions

on particular social activities should be lifted during the pandemic is a dynamic and fact-

intensive matter subject to reasonable disagreement. Our Constitution principally entrusts



8
      Plaintiffs improperly filed some of these affidavits outside of the ordered briefing
schedule. See ECF No. 21; see generally Local Rule 7.1. All of Plaintiffs’ evidence has
nonetheless been considered.

                                              22
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 23 of 33




the safety and health of the people to the politically accountable officials of the [s]tates to

guard and protect.” (internal quotation marks, alterations, and citation omitted)).9

                                               2

       Now turn to Plaintiffs’ claim that Defendants violated their right to procedural due

process. To succeed on this claim, Plaintiffs must show two things: “(1) the existence of a

constitutionally protected liberty or property interest; and (2) that [Defendants] deprived

[them] of that interest without constitutionally adequate process.” Raymond v. Bd. of

Regents of Univ. of Minn., 140 F. Supp. 3d 807, 815 (D. Minn. 2015) (citations omitted).

Plaintiffs essentially argue that it violates due process for Governor Walz to require them

to follow the guidance released on MDH’s website because that guidance exceeds MDH’s

statutory authority and is being continually updated without following statutory rulemaking

procedures. See Pls.’ Mem. at 34–38.

       Plaintiffs are not likely to succeed on their procedural-due-process claim. First, just

as Plaintiffs do not identify a fundamental right for purposes of their equal-protection and

substantive-due-process claims, they have not identified a protected liberty or property

interest here. “Protected liberty interests ‘may arise from two sources—the Due Process

Clause itself and the laws of the States.” Senty-Haugen v. Goodno, 462 F.3d 876, 886 (8th

Cir. 2006) (quoting Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).


9
        Because Plaintiffs have identified no fundamental right, and because the challenged
restrictions likely satisfy the rational-basis standard, Plaintiffs are not likely to succeed on
the merits of their substantive-due-process claim. See Schmidt v. Ramsey, 860 F.3d 1038,
1049 (8th Cir. 2017) (explaining that a “rational basis for equal protection purposes also
satisfies substantive due process analysis” (internal quotation marks and citation omitted));
accord Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 470 n.12 (1981).

                                              23
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 24 of 33




Although an “independent source” like state law must create the underlying substantive

interest, “federal constitutional law determines whether the interest rises to the level of

entitlement protected by the Due Process Clause.” Patel v. City of Sauk Centre, 631 F.

Supp. 2d 1139, 1146 (D. Minn. 2007) (quoting Memphis Light, Gas & Water Div. v. Craft,

436 U.S. 1, 9 (1978)) (internal quotation marks omitted). As noted above, Plaintiffs refer

generally to a “right to engage in activities necessary for their mental and physical health,”

Pls.’ Mem. at 32, but they do not identify any state-law sources creating such a right.

Moreover, what they really seem to assert are rights to participate in organized youth sports

without a face covering and to have more than one spectator present at youth sporting

events. Plaintiffs do not identify any authority suggesting that the federal Due Process

Clause protects those rights.

       Second, if Plaintiffs had identified a constitutionally protected interest, they have

not shown that they were likely deprived of that interest without adequate process. All of

Plaintiffs’ arguments are focused on the propriety of Minnesota’s face-covering

requirements and spectator rules under Minnesota state law. See Pls.’ Mem. at 34–38. But

violations of state law, standing alone, do not ordinarily give rise to a federal due-process

violation. See Holloway v. Reeves, 277 F.3d 1035, 1038 (8th Cir. 2002). What Plaintiffs

seek, in practical effect, is an injunction forcing state officials to comply with state law.

As noted above, the Eleventh Amendment bars such injunctions. Greene v. Dayton, 806

F.3d 1146, 1149 (8th Cir. 2015); see Pennhurst, 465 U.S. at 106; Minn. Voters All., __ F.

Supp. 3d __, 2020 WL 5869425, at *7. It is therefore unsurprising that other courts

addressing challenges to COVID-19 restrictions have rejected procedural-due-process


                                             24
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 25 of 33




claims premised on state-law violations. See, e.g., Stewart v. Justice, __ F. Supp. 3d __,

Civ. Action No. 3:20-611, 2020 WL 6937725, at *2 & n.2 (S.D. W. Va. Nov. 24, 2020);

Murphy v. Lamont, No. 3:20-CV-0694 (JCH), 2020 WL 4435167, at *11 (D. Conn. Aug.

3, 2020).

       There is also another, more fundamental flaw in Plaintiffs’ due-process claim. The

Due Process Clause’s classic procedural guarantees of notice and an opportunity to be

heard only come into play “when the government makes an individualized determination,

not when the government commits a legislative act equally affecting all those similarly

situated.” Foster v. Hughes, 979 F.2d 130, 132 (8th Cir. 1992) (citations omitted). The

idea behind this rule is that “the rights of an individual affected by a law of general

applicability ‘are protected in the only way that they can be in a complex society, by [the

affected individual’s] power, immediate or remote, over those who make the

rule.’” Hartman v. Acton, __ F. Supp. 3d __, No. 2:20-CV-1952, 2020 WL 1932896, at *8

(S.D. Ohio Apr. 21, 2020) (quoting Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239

U.S. 441, 445 (1915)). It does not matter whether the government actor in question is

formally a part of the legislative or executive branch; what matters is whether the action

taken was “legislative”—i.e., whether it produced generally applicable “policy-type rules

or standards”—or whether it was “adjudicative”—i.e., whether it “adjudicate[d] disputed

facts in particular cases.” United States v. Fla. E. Coast Ry. Co., 410 U.S. 224, 245 (1973)

(acknowledging that an administrative agency can engage in either type of action). This

basic distinction between legislative and adjudicative acts dates back more than a

century. See Bi-Metallic Inv. Co., 239 U.S. at 445; Londoner v. Denver, 210 U.S. 373


                                            25
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 26 of 33




(1908); 3 Ronald D. Rotunda & John E. Nowak, Treatise on Constitutional Law: Substance

& Procedure § 17.8(c) (May 2020 Update).

       Plaintiffs do not argue that Minnesota’s face-covering requirements and spectator

limits are anything other than legislative in character. Indeed, Plaintiffs and Defendants

conceded at the hearing that the restrictions are generally applicable. So, as long as

Defendants make the policies available to the public, as they undisputedly have done, no

more process is required. See, e.g., Bimber’s Delwood, Inc. v. James, __ F. Supp. 3d __,

No. 20-CV-1043S, 2020 WL 6158612, at *14–15 (W.D.N.Y. Oct. 21, 2020); Six v.

Newsom, 462 F. Supp. 3d 1060, 1073 (C.D. Cal. 2020); Hernandez v. Grisham, __ F. Supp.

3d __, No. CIV 20-0942 JB/GBW, 2020 WL 7481741, at *52 (D.N.M. Dec. 18, 2020);

Hartman, 2020 WL 1932896, at *7–8; Hund v. Cuomo, __ F. Supp. 3d __, No. 20-cv-1176

(JLS), 2020 WL 6699524, at *11 (W.D.N.Y. Nov. 13, 2020). For all these reasons,

Plaintiffs are not likely to succeed on the merits of their claims, which “strongly suggests”

that their motion should be denied. CDI Energy Servs., Inc., 567 F.3d at 402.

                                             B

       The second Dataphase factor is irreparable harm, which “occurs when a party has

no adequate remedy at law, typically because its injuries cannot be fully compensated

through an award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312,

319 (8th Cir. 2009). The harm must be “likely in the absence of an injunction,” Winter,

555 U.S. at 22, “great[,] and of such imminence that there is a clear and present need for

equitable relief,” Iowa Utils. Bd. v. FCC, 109 F.3d 418, 425 (8th Cir. 1996). A plaintiff

must show more than a future risk of irreparable harm; “[t]here must be a clear showing of


                                             26
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 27 of 33




immediate irreparable injury.” Berkley Risk Adm’rs Co. v. Accident Fund Holdings Inc.,

No. 16-cv-2671 (DSD/KMM), 2016 WL 4472943, at *4 (D. Minn. Aug. 24, 2016) (internal

quotation marks and citation omitted).        “Failure to show irreparable harm is an

independently sufficient ground upon which to deny a preliminary injunction.” Watkins,

Inc., 346 F.3d at 844; see also Gamble v. Minn. State Indus., No. 16-cv-2720 (JRT/KMM),

2017 WL 6611570, at *2 (D. Minn. Dec. 1, 2017) (collecting cases).

       Plaintiffs’ only argument on this point is that their likelihood of success on the

merits of their constitutional claims establishes irreparable harm. Pl.’s Mem. at 40 (citing

Phelps-Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008), overruled on other grounds by

Phelps-Roper v. City of Manchester, 697 F.3d 678 (8th Cir. 2012) (en banc)). There are

three problems with this argument. First, Plaintiffs have not shown a likelihood of success

on the merits of their claims. See Powell v. Noble, 798 F.3d 690, 702 (8th Cir. 2015).

Second, all of the cases Plaintiffs cite for this theory of irreparable harm involved likely

First Amendment violations. Although the Supreme Court has recognized that “[t]he loss

of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury,” Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

opinion), Plaintiffs do not assert a First Amendment claim here, and it is not at all clear

that the principle from Elrod applies in other constitutional contexts. See Plastino v.

Koster, No. 4:12-CV-1316 CAS, 2013 WL 1769088, at *3 & n.5 (E.D. Mo. Apr. 24, 2013)

(concluding that temporary violations of the Second Amendment and the Equal Protection

Clause would not automatically constitute irreparable harm); cf. Munt v. Larson, No.

15-cv-582 (SRN/SER), 2015 WL 5673108, at *12 n.18 (D. Minn. Sept. 23, 2015) (“[T]he


                                            27
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 28 of 33




deprivation of constitutional rights related to the Eighth Amendment and medical treatment

does not necessarily constitute irreparable harm[.]”). Third, even in the First Amendment

context, the Supreme Court has stated that “a preliminary injunction does not follow as a

matter of course from a plaintiff’s showing of a likelihood of success on the merits.”

Benisek v. Lamone, 138 S. Ct. 1942, 1943–44 (2018) (per curiam) (assuming that plaintiffs

were likely to succeed on the merits a First Amendment challenge to partisan

gerrymandering but reversing a preliminary injunction based on the balance of the equities

and the public interest).

       If Plaintiffs had made an independent argument for irreparable harm, they would

have faced a difficult burden. Irreparable harm must be both imminent and attributable to

the defendant’s conduct. See Iowa Utils. Bd., 109 F.3d at 425; Gen. Motors Corp., 590 F.

Supp. 2d at 1137. As noted above, Plaintiffs have presented evidence that wearing face

coverings may cause some youth athletes to suffer physical injuries. But that generalized

risk does not show that the specific Plaintiffs in this case are likely to suffer immediate

injuries in the absence of an injunction and that those injuries would be attributable to

Defendants’ face-covering requirements, as opposed to some other risk inherent in playing

youth sports. Moreover, it is not clear on this record that an injunction against Defendants

would eliminate whatever increased risk of injury flows from wearing face coverings.

That’s because such an order would not prevent private sports facilities from imposing and

enforcing their own face-covering requirements.10 See Shelton v. City of Springfield, No.


10
       Here, it is worth noting that the President recently issued an executive order
requiring federal agencies to “encourage widespread mask-wearing” and to engage with

                                            28
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 29 of 33




6:20-cv-3258-MDH, 2020 WL 6503407, at *3 (W.D. Mo. Sept. 2, 2020) (denying a request

for a temporary restraining order against a mask ordinance in part because such an order

“would not prevent business[es] and churches from adopting their own facial covering

requirements”). In short, Plaintiffs have not shown that they will suffer irreparable harm

in the absence of the requested relief.

                                             C

       The last two factors to consider are the balance of the relative harms and the public

interest. For practical purposes, these factors “merge” when a plaintiff seeks injunctive

relief against the government. Nken v. Holder, 556 U.S. 418, 435 (2009); see Angelica C.

v. Immigr. & Customs Enf’t, No. 20-cv-913 (NEB/ECW), 2020 WL 3441461, at *17 (D.

Minn. June 5, 2020), report and recommendation adopted, 2020 WL 3429945 (D. Minn.

June 23, 2020). Once again, Plaintiffs argue only that their likelihood of success on the

merits establishes that the equities and the public interest weigh in their favor. Pls.’ Mem.

at 40–41. Defendants, for their part, argue that the requested injunction “would deal a

major blow to Minnesota’s efforts to stem the spread of COVID-19.” Defs.’ Mem. at 35.

       Plaintiffs have not shown that the equities or the public interest favor the injunction

they seek.    As discussed above, Plaintiffs rely only on cases involving the First

Amendment, and in any event, they are not likely to succeed on the merits. Moreover,

Defendants and the public both have a substantial interest in combatting the spread of

COVID-19.      In an attempt to do this, Defendants have adopted measures that are


“business . . . and other community leaders” to achieve that result. Miltich Decl. Ex. 12 at
3 [ECF 27-12].

                                             29
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 30 of 33




undisputedly recommended by public-health experts and that are supported by a rational

basis. As with all public-policy decisions, those measures may come with disadvantages

and risks, but Defendants have concluded that the benefits outweigh the drawbacks. A

federal court is no better positioned to second-guess those judgments when balancing the

equities than when evaluating the merits of an equal-protection claim. See Minn. Voters

Alliance, __ F. Supp. 3d __, 2020 WL 5869425, at *13; see also Talleywhacker, Inc., 465 F.

Supp. 3d at 543 (concluding that the public interest weighed against an injunction “where

defendant ha[d] taken intricate steps to craft reopening policies to balance the public health

and economic issues associated with the COVID-19 pandemic”). Once again, Plaintiffs’

remedy, if any, lies with Minnesota’s political processes. Because none of the Dataphase

factors weigh in favor of injunctive relief here, Plaintiffs’ request for a preliminary

injunction will be denied.

                                             IV

       Finally, along with their request for a preliminary injunction, Plaintiffs seek

permission to conduct expedited discovery. Specifically, Plaintiffs would like to serve up

to ten document requests and ten interrogatories on Defendants and schedule two four-hour

depositions of Defendants. ECF No. 10 at 2. In their brief, Plaintiffs argue that “[t]he

freedom of Minnesota kids to move, be active, and improve their mental health free from

unlawful and discriminatory intrusion warrants expedited discovery,” Pls.’ Mem. at 42, but

they do not say what information they seek. Defendants respond that Plaintiffs have not

shown good cause for expedited discovery and that their requests would be unduly

burdensome. Defs.’ Mem. at 41–44.


                                             30
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 31 of 33




       The general rule is that “[a] party may not seek discovery from any source before

the parties have conferred as required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1). Some

courts, however, have found that expedited discovery is “appropriate in limited

circumstances and for limited rationales.” Midwest Sign & Screen Printing Supply Co. v.

Dalpe, 386 F. Supp. 3d 1037, 1057 (D. Minn. 2019) (quoting ALARIS Grp., Inc. v.

Disability Mgmt. Network, Inc., No. 12-cv-446 (RHK/LIB), 2012 WL 13029504, at *2 (D.

Minn. May 30, 2012)). The party seeking discovery must typically show “good cause”—

i.e., that “the need for expedited discovery . . . outweighs [the] prejudice to the responding

party.” Nilfisk, Inc. v. Liss, No. 17-cv-1902 (WMW/FLN), 2017 WL 7370059, at *7 (D.

Minn. June 15, 2017) (quoting Oglala Sioux Tribe v. Van Hunnik, 298 F.R.D. 453, 455

(D.S.D. 2014)). In determining whether to grant expedited discovery, courts frequently

consider: “(1) whether a preliminary injunction is pending; (2) the breadth of discovery

requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

defendants to comply with the requests; and (5) how far in advance of the typical discovery

process the request was made.” ALARIS Grp., 2012 WL 13029504, at *2 (quoting

Disability Rights Council of Greater Wash. v. Wash. Metro. Area Transit Auth., 234 F.R.D.

4, 6 (D.D.C. 2006)).

       In this case, there is no need to consider the potential prejudice to Defendants,

because Plaintiffs have not shown that there is any need for expedited discovery. First,

although Plaintiffs combined their request for expedited discovery with their request for a

preliminary injunction, they have not shown that the two are related. A common reason to

grant expedited discovery is to ensure that the record is adequately developed in advance


                                             31
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 32 of 33




of a preliminary-injunction hearing. See Nilfisk, Inc., 2017 WL 7370059, at *7; Edudata

Corp. v. Sci. Computs., Inc., 599 F. Supp. 1084, 1088 (D. Minn. 1984). That is not a

concern here. Plaintiffs have never argued that they needed discovery before they could

file a “well-supported [preliminary] injunction motion,” Nilfisk, Inc., 2017 WL 7370059,

at *7, and the Parties have been able to create a “relatively robust record without

discovery.” Dalpe, 386 F. Supp. 3d at 1058.

       Second, Plaintiffs’ discovery requests are extremely broad.         The purpose of

expedited discovery is to allow a party to obtain specific, limited, and identifiable pieces

of information, particularly when there is some risk of spoliation or when the suit cannot

reasonably proceed without the information. See, e.g., Council on Am.-Islamic Relations—

Minn. v. Atlas Aegis, LLC, No. 20-cv-2195 (NEB/BRT), 2020 WL 6336707, at *6 (D.

Minn. Oct. 29, 2020) (granting expedited discovery to allow plaintiffs to obtain names and

contact information for ten John Doe defendants); see also 8A Richard L. Marcus, Federal

Practice and Procedure § 2046.1 n.10 (3d ed. Oct. 2020 Update) (collecting cases). There

is no apparent risk of spoliation here. Plaintiffs have made no attempt to limit the scope of

topics to be explored in their proposed discovery. And they have not said which specific

Defendants they seek to depose. Without guardrails like these, expedited discovery in this

case would undoubtedly exceed its intended scope.

       Finally, without any indication of what the Plaintiffs hope to discover, it is

impossible to evaluate their purpose in seeking discovery. Instead, given the broad and

open-ended nature of the Plaintiffs’ requests, the most natural conclusion is that they




                                             32
       CASE 0:21-cv-00079-ECT-DTS Doc. 33 Filed 02/08/21 Page 33 of 33




simply wish to start discovery ahead of schedule. That’s not what expedited discovery is

for. Plaintiffs’ request for expedited discovery will therefore be denied.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT Plaintiffs’ Motion for Preliminary Injunction and

Expedited Discovery [ECF No. 10] is DENIED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 8, 2021                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            33
